Title: To John Adams from William Smith, 8 January 1792
From: Smith, William
To: Adams, John



Dear Sr.
Boston. 8th. Jany. 1792—

A few Years since, Congress made a Treaty with the Emperor of Morocco. the Emperor, with whom that Treaty was made is since dead. the present Emperor is as much inclin’d to be friendly to the United States, as his Predicessor. but from some inattention on the Part of the United States he has never been complimented on his accession to the Throne.—by some Letters from Cadiz as late as Novr. I am inform’d, that he is determin’d unless he is soon notic’d, to make depredations on our Navigation—his prime Minister is particularly friendly to the United States & has prevail’d on him to suspend his intentions a few Months longer. If no Measures have been taken, the security of our Trade to all parts of Spain & Portugal requires, that the Treaty shou’d be immediately renew’d.  the friendship of the Old Emperor to America I have experienced in his not taking but half the customary duties on a Brig & Cargo I had at Magadore—& the resentment of the New Emperor I do not wish to feel.—Mrs. Smith joins me in Affectionate Regards to you & Mrs. Adams.—
I am with great Respect / Yr Most. H Sert

Wm. Smith